           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

JAMAINE LEMARR WOODS,                          )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )          No. CIV 20-050-RAW-SPS
                                               )
GRADY COUNTY, OKLAHOMA                         )
and JUDGE KORY KIRKLAND,                       )
                                               )
                             Defendants.       )


                                 OPINION AND ORDER
       Plaintiff is a pro se state prisoner in the custody of the Oklahoma Department of
Corrections who is incarcerated at Jackie Brannon Correctional Center in McAlester,

Oklahoma. He filed this civil rights complaint pursuant to 42 U.S.C. § 1983, seeking relief

for alleged constitutional violations concerning his criminal charges (Dkt. 1). The defendants
are Grady County, Oklahoma, and Grady County District Judge Kory Kirkland.

       Plaintiff sets forth the following facts in support of his claim:

             I filed for Judicial Review or Alternative Motion Nov. 4th 2019 Due to
       my cases being down graded to mistormenors [sic] Due to a New Law that
       went into Effect Nov. 1, 2019 effectively making all charges against me
       mistormenors [sic] punishable by 1 year county Time Judge refuses to Review
       my cases, or adjust sentences to fit New laws.
Id. at 5. He is asking this Court to determine whether review is warranted. Id. at 7.

Screening/Dismissal Standards
       Federal courts must engage in a preliminary screening of cases in which prisoners
seek redress from a governmental entity or officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). The Court must identify any cognizable claims and dismiss any claims
that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b);
28 U.S.C. § 1915(e)(2)(B).
         The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid
dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present

factual allegations, assumed to be true, that “raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555. The complaint also must contain “enough facts to state
a claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-
pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the

allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the
allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the

cause of action should be dismissed. Id. at 558. The Court applies the same standard of

review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ.
P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007).

         A pro se plaintiff’s complaint must be broadly construed under this standard.
Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The

generous construction given to the pro se litigant’s allegations, however, “does not relieve
the plaintiff of the burden of alleging sufficient facts on which a recognized legal claim could
be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The court “will not

supply additional factual allegations to round out a plaintiff’s complaint or construct a legal
theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir.
1997).

Habeas Corpus Claims
         Although Plaintiff has filed a civil rights complaint, he actually is requesting relief

                                                2
that concerns his sentence. Such claims should be presented in a petition for a writ of habeas
corpus. Because the relief Plaintiff seeks is not available in a civil rights complaint under
42 U.S.C. § 1983, this action must be dismissed for failure to state a claim upon which relief
may be granted. See 28 U.S.C. § 1915A(b)(1).

       ACCORDINGLY, this action is DISMISSED for failure to state a claim upon which

relief may be granted.

       IT IS SO ORDERED this 21st day of February 2020.




                                              3
